Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 2-7, in the reply filed on 8/9/2022 is acknowledged.
2.	Claim(s) 1-7, 14-15, 17 and 20 will be examined. Claim(s) 8-13, 16 and 18-19 are withdrawn.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUPA et al. (US 20210018884 A1).
     	Regarding claim 1, KUPA discloses a system for reducing the likelihood of disease transmission among occupants of a building that has a plurality of building spaces (abstract), the system comprising: 
one or more occupancy sensors (112) [0065] [0085] positioned to detect occupancy (112) [0065] within each of the plurality of building spaces, each of the one or more occupancy sensors (112) [0065] [0085] operably coupled with a building network (202) [0065] and providing occupancy signals over the building network [0065-0081]; 
one or more environmental sensors (112) [0065 Note temperature sensors, air quality sensors] positioned to detect one or more air quality parameters [0065] within at least some of the plurality of building spaces, each of the one or more environmental sensors (112) [0065] operably coupled with the building network (202) [0065] and providing environmental parameter signals over the building network [0065-0081];  
one or more controllable building components [0065-0081 Note UV lights] for controlling environmental conditions (i.e., disease/contamination) within at least some of the plurality of building spaces to reduce the likelihood of disease transmission among occupants of the building [0065-0081], the one or more controllable building components [0065-0081 Note UV lights] controllable over the building network (202) [0065];   
a controller [0065] [0065-0081] operably coupled with the building network (202) [0065] , wherein the controller is configured to: 
receive occupancy signals [0065-0081] from the one or more occupancy sensors (112) [0065] [0085] over the building network (202) [0065] ; 
receive environmental signals [0065-0081] from the one or more environmental sensors (112) [0065] over the building network (202) [0065] ; 
process the received occupancy signals and the received environmental parameter signals to determine whether action is needed to improve one or more environmental conditions within at least some of the plurality of building spaces to reduce the likelihood of disease transmission among occupants of the building [0065-0081]; and 
responsive to determining that action is needed, outputting control signals [0065-0081] to one or more of controllable building components [0065-0081 Note UV lights] over the building network (202) [0065] to improve one or more environmental conditions within at least some of the plurality of building spaces to reduce the likelihood of disease transmission among occupants of the building [0065-0081]
(abstract) 
[0065-0081] 
[0083-0085].
 
     	Regarding claim 17, KUPA discloses a method of maintaining a level of occupant safety within a building having a building space (abstract), the building space including an occupancy sensor (112) [0065] [0085] and one or more air quality sensors (112) [0065 Note temperature sensors, air quality sensors], the building space serviced by a heating, ventilating and air conditioning (HVAC) system [0002], each of the sensors (112) [0065] [0085] and the HVAC system [0002] operably coupled with a building network (202) [0065] , the method comprising:  
receiving occupancy signals from the occupancy sensor (112) [0065] [0085]; 
receiving indoor air quality parameter signals from the one or more indoor air quality sensors (112) [0065 Note temperature sensors, air quality sensors]; 
processing the occupancy signals and the indoor air quality parameter signals to determine whether action is needed to maintain the level of safety within the building space [0065-0081]; and 
responsive to determining that action is needed, outputting control signals [0065-0081] to the HVAC system [0002] via the building network (202) [0065]
(abstract)  
[0002]
[0065-0081] 
[0083-0085].
 
     	Regarding claim 20, KUPA discloses a system for reducing pathogenic exposure within a building having a plurality of building spaces (abstract), the system comprising: 
one or more occupancy sensors (112) [0065] [0085] positioned to detect occupancy within each of the plurality of building spaces, each of the one or more occupancy sensors (112) [0065] [0085] operably coupled with a building network (202) [0065] ; 
one or more sanitizers [0065-0081 Note UV lights] each of the one or more sanitizers [0065-0081 Note UV lights], positioned to sanitize surfaces within a corresponding one of the plurality of building spaces [0065-0081]; 
a controller [0065] [0065-0081] that is operably coupled with the building network (202) [0065] such that the controller is configured to: 
receive occupancy signals from the one or more occupancy sensors (112) [0065] [0085]; 
process the occupancy signals to determine whether a particular building space is due to be sanitized and is currently available to be sanitized [0065-0081]; and 
responsive to determining that the particular building space is due to be sanitized and is currently available to be sanitized, outputting appropriate control signals to one or more of the one or more sanitizers [0065-0081 Note UV lights], to proceed with sanitizing the particular building space [0065-0081] 
 (abstract) 
[0065-0081] 
[0083-0085].
 
     	Regarding claim 2, KUPA discloses that the controller [0065] [0065-0081] is configured to process one or more of the received occupancy signals (112) [0065] [0085] to identify a measure of compliance of one or more of the occupants of the building with one or more predefined behavioral standards [0075 Note personnel schedules/time behavior standards for being present in the building] [0065-0081].  

     	Regarding claim 4, KUPA discloses that the one or more predefined behavioral standards comprises a maximum people per “building space” standard [0030] [0040] [0043] [0047] (note patient distance from UV lights/room] [0032 Note personnel’s occupancy schedule would take into account (due to contagious diseases) a social distancing/maximum people per “building space” standard of personnel to/from an infectious patient and to comply with fire department maximum occupancy standards].
(Abstract Note intelligently disinfect susceptible environments based on occupant density) (Note the UV lights are activated when a “maximum occupancy” is zero in a room).
     	Regarding claim 5, KUPA discloses that the one or more predefined behavioral standards comprises a “hygiene standard” [0032 Note operate UV light 116 based on occupancy periods/schedule; Note cleaning staff’s occupancy schedule would take into account the cleaning staff’s protocols for required “hygiene standards”/cleaning frequency inside of the building’s rooms].
     	Regarding claim 6, KUPA discloses that the one or more predefined behavioral standards comprises symptoms standard.  
[0020] [0031 Note patient or other medical information of any type (inclusive of symptoms)] [0051] [0053-0054] [0073] [0084-0085] (note patient disease information can be accessed via a disease database)
     	Regarding claim 7, KUPA discloses that the one or more predefined behavioral standards comprises a “cleaning standard” associated with a cleaning crew [0032 Note cleaning staff’s occupancy schedule would take into account the cleaning staff’s protocols for required hygiene/cleaning frequency inside of the building’s rooms].

     	Regarding claim 14, KUPA discloses that the one or more controllable building components comprises an HVAC component [0002].  
     	Regarding claim 15, KUPA discloses that the one or more controllable building components comprises an disinfecting component [0065-0081 Note UV lights].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)( 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KUPA et al. (US 20210018884 A1).
     	Regarding claim 3, KUPA discloses that the one or more predefined behavioral standards comprises a “occupant density) [0030] [0040 Note threshold distance] [0043] [0047] (note patient distance from UV lights/room] [0032 Note occupancy schedule would take into account (due to contagious diseases) a distancing of personnel to/from each other and an infectious patient].
     	But KUPA fails to explicitly disclose “social distancing”. KUPA discloses a monitoring “occupant density” (abstract) for determining UV light activation for sterilization of building spaces/rooms.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KUPA, with “social distancing”, to determine when a building space needs to be sterilized based upon “occupant density” (abstract) and medical information [0031] of occupants to mitigate disease spread by ensuring sterilized building spaces/rooms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881